[Cite as Langendorfer v. Gastrich, 2018-Ohio-4656.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




KELLY LANGENDORFER, et al.,                           :

        Plaintiffs-Appellants,                        :         CASE NO. CA2018-05-032

                                                      :                 OPINION
    - vs -                                                              11/19/2018
                                                      :

SHANE GASTRICH,                                       :

        Defendant-Appellee.                           :



       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           Case No. 2017CVH00823



Cors & Bassett LLC, Michael L. Gay, 201 East Fifth Street, Suite 900, Cincinnati, Ohio
45202, for plaintiffs-appellants, Kelly and Anthony Langendorfer

John M. Williams, 8280 Montgomery Road, Suite 110, Cincinnati, Ohio 45236, for defendant-
appellee



        RINGLAND, J.

        {¶ 1} Plaintiff-appellant, Kelly Langendorfer, appeals the decision of the Clermont

County Court of Common Pleas, denying her motion for directed verdict. For the reasons

detailed below, we affirm.1



1. Pursuant to Loc.R. 6(A). the court hereby sua sponte removes this case from the accelerated calendar for
purposes of issuing this opinion.
                                                                   Clermont CA2018-05-032

       {¶ 2} On July 8, 2015, Langendorfer was involved in an automobile accident in the

parking lot of a convenience store. Shane Gastrich was the driver of the other vehicle

involved in the accident. Subsequent to the accident, Langendorfer was treated by two

physicians, Dr. Reilly, a chiropractor, and Dr. Valentin, an orthopedist.

       {¶ 3} On July 5, 2017, Langendorfer filed this action for personal injury damages

against Gastrich. Gastrich did not contest liability but disputed the economic and non-

economic damages claimed by Langendorfer. The parties stipulated the amount of medical

bills incurred at $13,211.70. However, the stipulation did not address whether all of the

medical bills were proximately related to the accident.

       {¶ 4} The matter was tried to a jury. During trial, Langendorfer testified as to the

accident and her injuries. Langendorfer also presented the testimony of her chiropractor, Dr.

Reilly, who she had treated with for approximately six months. Dr. Reilly testified that there

was a causal connection between the injuries he treated and the accident in the parking lot

based on Langendorfer's prior lack of pain, exam findings, and his consultation. However,

Dr. Reilly also noted:

              Q. Okay. Now, I noticed that she was with you for about six
              months?

              A. Yes.

              Q. How did she – how was she doing at the end of six months?

              A. Well, normal – our normal, I mean average, just kind of like a
              typical auto accident injury would be, you know, 15 to 20 visits,
              and they're feeling really good and doing really well, and then we
              basically end that case and we always recommend people do
              wellness care, which is come in once a month, but we never
              really got there with her. She – she's always had symptoms and
              I told her that we probably weren't going to be able to resolve her
              conditions and she should see an orthopedic. So and that
              probably – had a good 30 visits in over that – at least over that
              six months.

Dr. Reilly was cross-examined with regard to the approximate 47 medical appointments
                                              -2-
                                                                   Clermont CA2018-05-032

spanning from July 14, 2015 until January 26, 2016. Medical notes from office visits

indicated that Langendorfer experienced pain and soreness, especially in her back, but at

other times, she self-described the pain as much better or was improving.

       {¶ 5} Gastrich testified on his own behalf but did not call any expert witnesses.

Thereafter, Langendorfer moved for a directed verdict on the issue of the amount of medical

bills. Langendorfer asserted that the medical care and treatments were necessary and

proximately caused by the accident. Langendorfer asserted that the trial court should grant

the directed verdict because Gastrich did not present medical evidence on rebuttal.

       {¶ 6} The trial court denied Langendorfer's motion for directed verdict. Following

deliberations, the jury awarded Langendorfer $8,912.95 for past medical expenses and $500

for past mental pain and suffering for a total of $9,412.95. Langendorfer now appeals,

raising a single assignment of error for review:

       {¶ 7} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT IN

FAILING TO GRANT A DIRECTED VERDICT WITH RESPECT TO THE AMOUNT OF THE

MEDICAL BILLS.

       {¶ 8} In her sole assignment of error, Langendorfer argues the trial court erred by

denying her motion for directed verdict with respect to the $13,211.70 amount of medical bills

she incurred. In so doing, Langendorfer maintains that judgment should have been granted

as a matter of law because Gastrich failed to present expert medical evidence to counter the

expert evidence presented during her case-in-chief. Because Gastrich failed to do so,

Langendorfer alleges the trial court "was required to take that issue from the jury as a matter

of law." Following review, we find Langendorfer's argument to be without merit.

       {¶ 9} As a motion for directed verdict presents a question of law, our review is de

novo. Collins v. Admr., Bur. of Workers' Comp., 12th Dist. Madison No. CA2006-12-054,

2007-Ohio-5634, ¶ 13. A motion for directed verdict under Civ.R. 50 is to be granted when,
                                              -3-
                                                                   Clermont CA2018-05-032

after construing the evidence most strongly in favor of the party against whom the motion is

directed, the trial court finds that reasonable minds could come to only one conclusion and

that conclusion is adverse to the nonmoving party. Id.

       {¶ 10} The trial court need not consider either the weight of the evidence or the

credibility of the witnesses in disposing of a motion for a directed verdict. Choate v. Tranet,

Inc., 12th Dist. Warren No. CA2005-09-105, 2006-Ohio-4565, ¶ 49. The court must not only

construe all direct and positive evidence in a light most favorable to the nonmoving party, it

must also give the nonmoving party the benefit of all "reasonable inferences" that may be

drawn from the evidence. Collins at ¶ 14.

       {¶ 11} In the present case, the trial court denied Langendorfer's motion for directed

verdict. In so doing, the trial court noted that the issue of whether the medical bills were

proximately caused by the accident was a matter of the jury.

              [T]he doctors did not say that she didn't need it. They didn't say
              she did. What they said was that she came in, followed their
              course of treatment. His own words, according to Dr. Reilly
              were, it got better, sometimes it got worse, it got better, it got
              better, it was mild.

              So what I haven't heard is that she had to go back. What I
              haven't heard is that she shouldn't have gone back. The doctors
              really never talked about that, either of them, of whether they
              were going to stop treatment. Dr. Reilly did say after 47
              meetings, he finally decided that she needed to seek an
              orthopedic evaluation.

              I just want to make sure everybody heard it the way I heard it and
              that there was evidence elicited that she was improving and then
              she was un-improving. It kind of waxed and waned. Did
              everybody kind of hear it that way?

       {¶ 12} Following review, we find the trial court did not err by denying Langendorfer's

motion for directed verdict. Though Gastrich did not present expert medical testimony, we

find the evidence does not establish that Langendorfer was entitled to the $13,211.70 for

medical expenses as a matter of law. As noted in Shadle v. Morris, 5th Dist. Stark No.
                                              -4-
                                                                 Clermont CA2018-05-032

2012CA00073, 2013-Ohio-906 "a defendant is not obligated to put on testimony about the

cause of an injury or to provide an alternative theory about causation. Defendants can avoid

a directed verdict on this subject through cross-examination, presentation of contrary

evidence that the negligence was not the probable cause of the injury, or presenting

evidence of alternative causes of the injury." Id. at ¶ 33.

       {¶ 13} In this case, Gastrich cross-examined Dr. Reilly with regard to the treatment

plan utilized following the accident. On cross-examination, Dr. Reilly acknowledged that the

approximate 47 times he treated Langendorfer was "high" and ultimately referred her to an

orthopedist. The jury considered this evidence, including the necessity of treatments based

on Langendorfer's medical records, and found that Gastrich should not be liable for all

medical expenses Langendorfer incurred. Ultimately, the jury found that Gastrich was only

liable for the $8,912.95 past medical expenses proximately caused by the accident. The jury

was in the best position to determine whether all costs alleged by Langendorfer were

necessary and proximately caused by Gastrich. As the trial court did not err by denying

Langendorfer's motion for directed verdict, we overrule her sole assignment of error.

       {¶ 14} Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                             -5-